Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  “the voltage detection line are connected..” should be corrected to :  “the voltage detection line is connected..”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the guide portion" in line 3, "the fixing portion" in line 5, “the vertical wall portion: in line 7 and “the ceiling wall portion” in line 8.  There is insufficient antecedent basis for these limitations in the claim and will be interpreted "a guide portion" in line 3, "a fixing portion" in line 5, “a vertical wall portion: in line 7 and “a ceiling wall portion” in line 8, respectively. 
Claim 10 is rejected for depending on rejected claim 9. 

Claim 12 is rejected for depending on rejected claim 11. 
Claim Interpretation
A detection line is interpreted as the plurality of parts that transmit a detected parameter. For example, if the voltage is detected and transmitted via a series of connected wires to a terminal and connector, the entire line of transmission is interpreted as the detection line. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugawara et al. (US 2013/0337299).
Regarding claim 1, Sugawara teaches a battery module 1000 comprising: 
a cell stack made configured by stacking a plurality of cells (P44); 
	a cover member 130/160 configured to cover output terminals of the plurality of cells (P85; Fig. 5); and 
800/806/817 being configured to detect a voltage of each cell (P49-50. 97. 114), 
wherein the cover member includes a position regulation portion, or voltage detection conductor 805 configured to arrange the detection lines at a predetermined position (P92 – where voltage detection conductor fixes detection lines using a resin part at multiple positions; Fig. 6-8). 
Regarding claim 2, Sugawara teaches the position regulating portion, or voltage detection conductor 805 is configured to guide the detection lines 806 such that the detection lines 806 are positioned at an inner side of an outer edge portion of the cover member 130/160 (P91-93. 97. 158; Fig. 6-7).
	Regarding claim 3, Sugawara teaches the cover member is made of a resin (P152), and wherein the position regulating portion 805 is formed integrally with the cover member (P89. 158). 
Regarding claim 4, Sugawara teaches the position regulating portion 805 includes a guide portion, or partition wall 812 erected on an upper surface of the cover member and configured to regulate the movement of the detection wires, wherein the detections line is formed by a connection of the detection line wire to fuse wire (P97. 99. 105-108. 161; Fig. 8). 
Regarding claim 5, Sugawara teaches the position regulating portion includes a fixing portion, or resin part 807 configured to fix the detection lines 806/817 on the upper surface of the cover member 130/130b (P92. 99. 106-107. 161; Fig. 5-6. 10-11). 
Regarding claim 7, Sugawara teaches a sensor device, or controller 900 arranged on an upper surface of the cell stack and configured to detect voltage (P48-49. 160 – control device detects the voltages of the electricity storage cells), 

wherein the voltage detection line is connected to a connector 912 provided on a side surface on the controller 900 (P128. 149; Fig. 2).
Regarding claim 11, Sugawara teaches a battery unit 1000 comprising: 
	a first battery module 100a and a second battery module 100b arranged adjacently (P62; Fig. 2), 
	wherein the first battery module and the second battery module each includes: 
	a cell stack made configured by stacking a plurality of cells (P44); 
	a cover member 130/160 configured to cover output terminals of the plurality of cells (P85; Fig. 5); and 
voltage detection lines 806 each being configured to detect a voltage of each cell (P114), 
wherein the cover member includes a position regulation portion, or voltage detection conductor 805 configured to arrange the detection lines at a predetermined position (P91-92 – where voltage detection conductor fixes detection lines using a resin part at multiple positions; Fig. 6-8). 
wherein the first battery module further includes a sensor device, or a controller 900 arranged on an upper surface of the cell stack and configured to detect the voltage (P48-49. 160 – control device detects the voltages of the electricity storage cells)
 	wherein a first connector 912 to which the voltage detection line of the first battery module 100a is connected and a second connector 912 to which the voltage detection line of the second battery module 100b is connected and provided on a side surface of the sensor device 900 (P128. 149; Fig. 2). 
claim 12, Sugawara teaches the cover member of the first battery module 100a and the cover member of the second battery module 100b each includes a plurality of position regulating portions 805 (Fig. 2), and 
wherein the voltage detection line of the second battery module is position-regulated by only a part of the position regulating portions, or not position-regulated by the portion regulating portions 805 of the first battery module (Fig. 4-5. 15). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara as applied to at least claims 1 and 5 above, and further in view of Masuda et al. (US 2021/0126314).
Regarding claim 6, Sugawara teaches the fixing portion, or resin part 807 includes a vertical wall portion erected on the upper surface of the cover member. Sugawara teaches using positioning parts to set the placement of the detection lines (P92. 97-98. 106-108).
Sugawara fails to teach the fixing portion includes a vertical wall portion erected on the upper surface of the cover member, and a ceiling wall portion extending substantially parallel to the upper surface from the vertical wall portion, and wherein a distance between the upper surface and the ceiling wall portion is smaller than a wire diameter of the detection line; however, Masuda, in a similar field of endeavor related to battery modules, teaches using a fixing portion, or restricting portion 51/52 which includes a vertical wall portion erected on the upper surface of a cover member, and a ceiling wall portion extending substantially parallel to the upper surface from the vertical wall portion (P110-111; Fig. 5). Masuda teaches the restricting portions stably maintain the positioning of the wires.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the fixing portion of Masuda, with a fixing portion including a vertical wall portion erected on the upper surface of the cover member, and a ceiling wall portion extending substantially parallel to the upper surface from the vertical wall portion, to stably position the detection lines of Sugawara, because one of ordinary skill in the art 
Modified Sugawara in view Masuda is silent in teaching a distance between the upper surface and the ceiling wall portion is smaller than a wire diameter of the detection line; however, Sugawara teaches the importance of fixing the detection lines in place (P92) and minimizing to utilize the minimal space of the cover member (P91) to avoid short-circuiting (P31). Thus one of ordinary skill in the art would want to ensure that the lines are unable to move from their desired space and by making the fixing diameter smaller than a wire diameter of the detection line it would make the wire less likely to be displaced which could lead to short-circuiting. A change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 9, Sugawara teaches the position regulating portion 805 includes: 
	a guide portion 813 erected on the upper surface of the cover member and configured to regulate the movement of the detection line 806 (Fig. 11-13) and a fixing portion, or resin part 807 configured to fix the detection line to the upper surface of the cover member (P158; Fig. 6).
Sugawara is silent in the fixing portion includes the vertical wall portion erected on the upper surface of the cover member, and the ceiling wall portion extending substantially parallel to the upper surface from the vertical wall portion, and wherein the guide portion and the vertical 51/52 which includes a vertical wall portion erected on the upper surface of a cover member, and a ceiling wall portion extending substantially parallel to the upper surface from the vertical wall portion (P110-111; Fig. 5). Masuda teaches the restricting portions stably maintain the positioning of the wires wherein the guide portion erected on the upper surface of the cover member is the closing claw part of the guide portion clamp and the guide portion and the vertical wall portion of the fixing portion are arranged to sandwich the detection line in plan view (Fig. 5).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the fixing portion and guide portion of Masuda, with a fixing portion including a vertical wall portion erected on the upper surface of the cover member, and a ceiling wall portion extending substantially parallel to the upper surface from the vertical wall portion, wherein the guide portion erected on the upper surface of the cover member is the closing claw part of the guide portion clamp and the guide portion and the vertical wall portion of the fixing portion are arranged to sandwich the detection line in plan view, to stably position the detection lines of Sugawara, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results, or restricting the positioning of the lines, were reasonably predictable. MPEP 2143 B
Regarding claim 10, modified Sugawara in view of Masuda teaches using a plurality of the guide portions and fixing portions to better hold the detection lines and at least a part of the guide portions and fixing portions are alternatively provided along an extending direction of the detection lines (Fig. 5). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugawara as applied to at least claims 1 above, and further in view of Masuda et al. Yoshioka et al. (JP 2013073916A). 
Regarding claim 8, Sugawara is silent in teaching an insulating plate provided between adjacent cells, wherein the cover member is provided with an engagement portion to be engaged with the insulating plate; however, Yoshioka, in a similar field of endeavor related to battery modules, teaches using a spacer between cells (P10-12). 
Yoshioka teaches that putting an insulating plate, or spacer made of an insulating material (P26-27. 38) between adjacent cells to allow refrigerant to pass keeping adjacent cells cool (P44-47). Yoshioka teaches using an insulating plate between adjacent cells regardless of configuration or shape (P5-11) where the cover member is provided with an engagement portion to be engaged with the insulating plate (P7. 23. allows for a cover member and mold to be formed separately simplifying the process of making (P45) and prevent incorrect assembly (P40-43). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use an insulating plate provided between adjacent cells wherein the cover member is provided with an engagement portion to be engaged with the insulating plate, as taught by Yoshioka, in the module of Sugawara, to properly cool the module and reduce cost and time of manufacture. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729